Fish, J.
In order to sustain the defense pleaded in this case, it was necessary to show that the plaintiff ratified a previously unauthorized act of its agent. As is well settled, it is essential that such ratification, to be binding on the principal, must be made with full knowledge on his part of ail the material facts relating to the act in question. There being no evidence upon the trial warranting a finding that the plaintiff had any knowledge of the act of the agent upon which the defense was based, the verdict for the defendant was without evidence to support it, and the court erred in not granting' a new trial. Judgment reversed.

By five Justices.